DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
The Examiner respectfully submits that the Govari discloses what is effectively a window into an internal view of a subject, as is clearly shown in Figure 6.  This windowed view of inner anatomical structures is guided by an actively tracked medical instrument, whose position guides which part of the inner anatomy is to be revealed.  The Applicant has focused on the matter of whether or not the “broken circle 172A” is an actual window.  While the Examiner will agree that the “broken circle 172A” of Govari is not a direct visual portal to the inner anatomy, under a broad and reasonable interpretation of the claim language, the “broken circle 172A” perimeter of Govari can be considered a window because it serves as an opening to the inner anatomy as it corresponds to the tracked instrument.  Since the inserted instrument is being actively tracked, and the inner anatomy corresponding to the tracked instrument is being displayed, the window into the inner anatomy is considered to be updated in real-time.
The Examiner respectfully disagrees with the Applicant’s view that the entire purpose of the internal view in Govari is to limit visual information to the physician.  While that is indeed a 
After further consideration in light of the Applicant’s comments on the differences between the teachings of Govari and the claimed invention, claims 2, 3, 12, and 13 are seen as making a non-obvious distinction over the prior art and would render the independent claims allowable if the subject matter of these claims were incorporated into the independent claims.

Allowable Subject Matter
Claim(s) 2, 3, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 6-8, 11, 16-18, and 21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Govari (US 2017/0140527, of record) in view of Guttman (US 2010/0312096, of record).
Regarding claims 1, 11, and 21, Govari discloses a body part visualization system, method, and computer program product comprising a non-transitory computer-readable medium (Abstract: “tomographic data with respect to a body”), comprising: a medical instrument (Fig. 5, [0042]: “instrument 28”); and processing circuitry configured to: compute location coordinates of the medical instrument in the body part ([0056]: “the tracked position and orientation of the distal tip”); and render to a display a first three-dimensional (3D) representation of the body part, the first 3D representation showing context of an external surface of the body part ([0053]: “image 150, of external surface 34 of the subject, using the CT data”) with a moving window, the moving window having a perimeter defined around a point of the medical instrument (Fig. 6: the “broken circle 172a” is a moving window defined around “icon 152” which represents the medical instrument) projected onto the external surface of the first 3D representation (Fig. 6: an image of the instrument is projected onto the surface of “image 150”), the moving window configured to move over the external surface in the first 3D representation responsively to the computed location coordinates of the medical instrument (Fig. 6; [0058]: “uses the boundary plane and the bounding region to determine which elements of image 150 are to be rendered locally transparent, and which elements are to be not so rendered”; [0060]: “any closed area in the bounding plane that has a perimeter 172 and that surrounds the position of distal tip 32”) so as to simultaneously provide, via the window, context of an internal view of the first 3D representation of the body part while the moving window moves over the external surface, the internal view including a second image of at least a part of the medical instrument within the body part at the computed location coordinates (Fig. 6, [0062]: “now visible elements were not visible since they were obscured by surface elements”, [0063]: “now shows internal structure, derived from the CT tomographic data”).  Govari does not explicitly disclose that the second image is a 3D image of only a distal portion of the medical instrument.  However, Guttman teaches a 3D image of a distal portion of a medical (Figs. 13 and 14).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the rendering of Guttman to the tracked representation of Govari, as to provide a more accurate visualization of a tool’s distal end.
Regarding claims 6 and 16, Govari discloses that the processing circuitry is configured to project the point of the medical instrument onto the external surface in a direction substantially perpendicular to the external surface (Fig. 6 shows a point of the medical instrument that is substantially perpendicular to the external surface).
Regarding claims 7 and 17, Govari discloses that the processing circuitry is configured to define locations on the perimeter as terminating at the ends of respective equidistant geodesic lines from the projected point (Fig. 6 shows a circle surrounding the distal end point of the medical instrument, [0060]: “assumed to be circular, having its center at the position of the distal tip and its radius set by physician 54”).
Regarding claims 8 and 18, Govari discloses that the internal view includes at least one element in addition to the second 3D representation of at least the part of the medical instrument ([0063]: “now shows internal structure”).

Claim(s) 4, 9, 10, 14, 19, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Govari (US 2017/0140527, of record) in view of Guttman (US 2010/0312096, of record), as applied to claims 1, 8, 11, and 18 above, in view of Strommer (US 2013/0184569, of record).
Regarding claims 4 and 14, Govari does not explicitly disclose that the internal view includes colored patches disposed on an internal surface of the first 3D representation.  However, ([0065]: “electrophysiological map of the heart”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the coloring of Strommer with the enhanced visualization of Govari and Guttman, as to provide a color-based enhancement of visual navigation of an ablation catheter within a heart.
Regarding claims 9, 10, 19, and 20, Govari does not explicitly disclose that the body part is a chamber of a heart, the medical instrument including an ablation probe having an electrode configured to apply radio-frequency radiation to a myocardium of the chamber so as to ablate the myocardium, wherein the at least one element includes a graphical symbol marking a location of an ablation performed by the ablation probe.  However, Strommer teaches performing catheter ablation on cardiac tissue wherein the location of ablation sites are graphically depicted on an image (Figs. 4G, 4H, [0074]: “points of ablation may be marked with third mark representations, such as dark circles 421, on the three-dimensional image).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the ablation and site markings of Strommer with the enhanced visualization of Govari and Guttman, as to provide enhanced visual navigation of an ablation catheter within a heart.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
World Neurosurgery. Vol. 87, pp.399-405, March 2016 (hereinafter as Watanabe).  Watanabe teaches a window’d view of inner anatomy in an augmented reality system as shown in Figure 5
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner, Art Unit 3793